Citation Nr: 0808256	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-28 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for status post prosthetic replacement of the right 
hip, currently evaluated as 50 percent disabling, beginning 
October 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The veteran had periods of active military service from July 
1970 to July 1974 and from June 1976 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
degenerative joint disease, right hip, with an evaluation of 
10 percent effective July 30, 2001. 

In a rating decision dated in June 2004 the 10 percent 
evaluation for degenerative joint disease of the right hip 
was continued until August 5, 2003, at which time it was 
increased to 100 percent based on surgery or other treatment 
necessitating convalescence.  An evaluation of 30 percent for 
status post prosthetic replacement of the right hip was 
assigned beginning October 1, 2004.

In his substantive appeal (VA Form 9) the veteran specified 
that he was only appealing the following issue:  

The minimum evaluation of 30 percent granted 
following prosthetic replacement of the head 
of the right femur or of the right acetabulum.

In March 2005 the veteran appeared and testified at an RO 
hearing in Montgomery, Alabama.  The transcript of that 
hearing is included in the record.

In a rating decision dated in June 2006 the evaluation for 
status post prosthetic replacement of the right hip was 
increased from 30 percent to 50 percent, effective October 1, 
2004.

The Board also notes that the record contains evidence (a 
Social Security disability award letter dated in October 
2001, and a disability retirement award letter from the U.S. 
Office of Personnel Management dated in November 2000) which 
indicates that the veteran is employable due, at least in 
part, to service-connected disabilities in addition to the 
one currently on appeal.  Accordingly, the issue of whether 
the veteran is entitled to a total disability rating based on 
individual unemployability (TDIU), which has not yet been 
adjudicated by the RO and is not in appellate status at this 
time, is inferred by the record.  In that regard, it is noted 
that once a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a TDIU rating.  
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see 
also VAOPGCPREC 12- 2001 (July 6, 2001).  As the Board does 
not have jurisdiction over a TDIU claim where the claim 
involves service-connected disabilities which are not the 
subject of the appealed claim, the matter of the veteran's 
entitlement to TDIU is referred to the agency of original 
jurisdiction for appropriate action.


FINDING OF FACT

The veteran's right hip disability is not productive of 
markedly severe residual weakness, pain or limitation of 
motion.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for status 
post prosthetic replacement of the right hip have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.14, 4.59, 4.71a, Diagnostic Code 5054 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2002 the veteran was service-connected for 
degenerative joint disease of the right hip, with an 
evaluation of 10 percent effective July 30, 2001.  In August 
2003 he underwent a total right hip replacement.  In a rating 
decision dated in June 2004 the rating for his right hip 
disorder was increased to 100 percent under Diagnostic Code 
5054 effective August 5, 2003, the date of his right hip 
surgery.  At the conclusion of the one year period post 
surgery a rating of 30 percent was assigned, beginning 
October 1, 2004.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5054.  The veteran has appealed for a higher post-surgery 
rating "of at least 50 %."  

In a rating decision dated in June 2006 the rating for status 
post prosthetic replacement of the right hip was increased 
from 30 percent to 50 percent, effective October 1, 2004.  
The veteran continues to press for a higher rating for his 
post right hip surgery residuals.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

Diagnostic Code 5054 provides the rating criteria for 
evaluation of the prosthetic replacement of the head of the 
femur or of the acetabulum.  38 C.F.R. § 4.71a, Diagnostic 
Code 5054.  An evaluation of 100 percent is assigned for the 
one year period following implantation of prosthesis.  Id.  
Thereafter, an evaluation of 90 percent is warranted 
following implantation of prosthesis with painful motion or 
weakness such as to require the use of crutches.  Id.  An 
evaluation of 70 percent is warranted for markedly severe 
residual weakness, pain or limitation of motion following 
implantation of prosthesis.  Id.  A 50 percent evaluation is 
warranted for moderately severe residuals of weakness, pain 
or limitation of motion.  Id.  A minimum rating of 30 percent 
is assigned after the one year period following the 
prosthetic replacement of hip joint.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board may assign separate ratings for separate periods of 
time based on facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Private medical records confirm that in August 2003 the 
veteran underwent a total right hip replacement.  In his July 
2004 substantive appeal the veteran stated that he is unable 
to "walk or stand for much more than 15 minutes without 
right hip discomfort;" that he is unable to reach his lower 
right extremity with either hand; that he is unable to "put 
on right shoe or sock without assistance or the use of a sock 
puller and extra long slipper spoon (24");" that he 
"cannot get in and out of a bathtub without assistance or 
difficulty;" that he has difficulty sitting down in chairs 
without arm rests and on commodes not equipped with hand 
rails; and that he still has "mild discomforts when in bed 
for sleeping or resting."

In November 2005 the veteran underwent a C&P examination.  
During the examination he complained that his right hip is 
painful and flares up every day when he stands more than 
usual, but did not identify any additional limitation during 
flareups.  The veteran reported that he is no longer followed 
by an orthopædist and has not seen [doctor] recently.  He 
also reported that he no longer runs, and has difficulty 
getting in and out of a bathtub because of his hip pain; 
however, in his substantive appeal he described his pain as 
"mild to moderate."  

Physical observation revealed "a well healed scar over [the] 
right hip."  The examiner also noted that the veteran used a 
cane when walking for more than 100 yards, but remarked that 
"it is not clear if a physician prescribed [the] cane."  In 
his substantive appeal the veteran explained that he uses a 
walking cane for assistance in standing and walking for 
approximately 30 minutes or more.

Examination findings included adduction of the right hip to 
10 degrees with pain, and abduction to 30 degrees with pain; 
however, the examiner advised that the veteran "actively 
resist[ed] any passive range of motion of his right hip."  
The examiner also stated that he was unable to assess 
external and internal rotation in either hip, and said that 
the veteran "resists any attempt by me to assess internal 
and external rotation."  Right hip flexion also could not be 
determined due to the veteran's minimal efforts to flex the 
hip.  He added as follows:

[the veteran's] effort is poor, and I 
cannot assess additional limitation with 
repetitive motion.  Gait is normal.  I do 
not see a limp.  Note is made that he 
dressed and undressed without assistance 
for this examination, which would require 
him to flex his hips.

X-rays taken pursuant to the examination showed that the 
right hip prosthesis was in good position.  X-rays also 
showed evidence of soft tissue bone formation.  Diagnosis was 
"mild chronic strain in [the] right hip." 

Normal flexion of the hip for VA purposes is from 0 degrees 
to 125 degrees and normal abduction is from 0 to 45 degrees.  
See 38 C.F.R. § 4.71a, Plate II (2007).
 
Despite the veteran's complaints of daily flare-ups and right 
hip pain when he stands more than usual, there is no evidence 
of any markedly severe residual weakness, pain, or limitation 
of motion of the right hip.  According to the veteran himself 
his right hip pain is at most "mild to moderate."  X-rays 
show no evidence of loosening, infection, or fracture.  In 
addition, the examiner noted that while the veteran used a 
cane, his gait was normal, and he walked without a limp.  The 
Board also finds the examiner's comments to be probative 
evidence against a finding of markedly severe symptomatology.  
According to the examiner, the veteran actively resisted any 
passive range of motion of his right hip, but dressed and 
undressed himself without assistance.  The examiner added 
that he was unable to assess whether there was additional 
limitation with repetitive motion because the veteran 
resisted any attempt by him to assess internal and external 
rotation, and reiterated that the veteran asserted poor 
effort during the examination.  Based on the evidence of 
record, the Board finds that the criteria for a rating in 
excess of 70 percent or higher for prosthetic replacement of 
hip joint are not met.  Instead, the evidence shows that the 
disability picture during the entire period covered by this 
appeal more nearly approximates the criteria for a 50 percent 
disability rating based on moderately severe disability.  38 
C.F.R. § 4.71a, Diagnostic Code 5054.  

The Board has also considered whether a higher evaluation is 
warranted under a different Diagnostic Code.  However, there 
is no suggestion whatsoever of a fracture of the shaft or 
surgical neck of the femur, with false joint; or with 
nonunion, without loose motion, and with weight bearing 
preserved with the aid of a brace (60 percent  under 
Diagnostic Code 5255).  There is also no evidence of 
ankylosis  (Diagnostic Code 5250) or flail joint of the hip 
(Diagnostic  Code 5254). 

The Board has considered the doctrine of reasonable doubt, 
but finds it to be inapplicable, as the record does not 
provide an approximate balance of negative and positive 
evidence on the merits.  38 C.F.R. § 3.102.  

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related solely to the veteran's service-
connected right hip disability, that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  It is noted, however, that the issue 
of TDIU has been inferred from the evidence of record and 
referred back to the RO for the appropriate consideration in 
the Introduction.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
Notice which informs the veteran of how VA determines 
disability ratings and effective dates should also be 
provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)

In a recently issued decision the Court also held that with 
regard to claims for increased-compensation, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

With regard to the Court's ruling in Vazquez-Flores decision, 
the Board notes that the specific notice requirements have 
not been met.  However, the Board finds that the presumption 
of prejudice on the VA's part has been rebutted in this case 
by the following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

The veteran has argued that a higher evaluation for his right 
hip disability is warranted.  Moreover, upon receipt of the 
veteran's request for an increased rating VA ordered a C&P 
examination; the report of which is of record.  In addition, 
he was provided with the applicable rating criteria in the 
June 2004 rating decision and June 2004 statement of the 
case, and in the June 2006 rating decision, and his rating 
was consequently increased.  Based on the various exchanges 
between the veteran and VA with regard to his claim for an 
increased rating and applicable rating criteria, the veteran 
is reasonably expected to understand the types of evidence 
that would support his claim for a higher rating.  Moreover, 
the veteran has actual knowledge of the requirements for a 
higher rating as evidenced by his arguments as well of those 
presented by his accredited representative.  

Regarding the duty to assist, private treatment records have 
been obtained and made a part of the file.  The veteran was 
also accorded a C&P examination; the report of which is of 
record.  In addition, he requested and was accorded a local 
RO hearing; the transcript of which is of record.  The Board 
notes that the veteran is in receipt of Social Security 
disability benefits and that the underlying medical records 
have not been requested.  As the favorable decision was dated 
in October 2001, the Board finds that medical records dated 
prior to that time would not tend to substantiate the 
veteran's current claim for a higher rating since his hip 
replacement surgery in 2003.  Moreover, there is no 
indication that SSA conducted any future reviews in the 
veteran's case, accordingly, the Board is satisfied that VA 
has sufficiently discharged its duty in this matter.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 50 percent for residuals, status post 
right hip replacement is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


